Title: To James Madison from David Bailie Warden, 24 November 1808
From: Warden, David Bailie
To: Madison, James



Sir,
Paris, 24 November, 1808.

I have the honor of transmitting to you a statement of all the American vessels, that have been condemned, by the Council of Prizes, at Paris, since the renewal of the present war.  I also inclose, by General Armstrong’s advice, a paper containing information concerning the Documents which belong to this Consulate.  I had the honor of communicating to you, by Capt Serigée, a passenger in the Charleston Packet, information concerning the condemnation of two American vessels, by the Council of Prizes.  The papers of twenty others, which sooner or later will be brought to trial, have been received at the Bureaux of that Court.
I would fain hope, Sir, that you will be pleased to give your voice to have my appointment confirmed.  If I should be fortunate enough to be thought worthy of being  continued in this situation, I shall devote myself wholly to the duties of my employment.  I am, Sir, with great respect, Your most obedient and very humble Servt

David Bailie Warden

